UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1047


LORETTA J. ALFORD,

                    Plaintiff - Appellant,

             v.

TINA BALLARD, Executive Director & Chief Executive Officer; KIMBERLY
ZEICH, Deputy Executive Director & Chief Operating; AMY JENSEN, Director
of Compliance; SCOTT ANDERSON, Regional Administrator of GSA National;
HONORABLE JEREMIAH CASSIDY, Chief Administrative Judge; MINDY
WEINSTEIN, Acting Director, EEOC; KERMIT JONES; LOUIS BARTALOT,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00917-LMB-MSN)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Loretta J. Alford, Appellant Pro Se. Rebecca Sara Levenson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Loretta J. Alford appeals the district court’s order dismissing with prejudice her

civil action for lack of subject matter jurisdiction and, alternatively, for failure to state a

claim. On appeal, we confine our review to the issues raised in the Appellant’s brief. See

4th Cir. R. 34(b). Because Alford’s informal brief does not challenge the bases for the

district court’s disposition, Alford has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, to the extent the district court dismissed Alford’s claims for

lack of subject matter jurisdiction, we affirm the judgment as modified to reflect that the

dismissal is without prejudice.      See S. Walk at Broadlands Homeowner’s Ass’n v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (“A dismissal for . . .

[a] defect in subject matter jurisdiction[] must be one without prejudice, because a court

that lacks jurisdiction has no power to adjudicate and dispose of a claim on the merits.”).

We further deny Alford’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2